         Case 1:20-cr-00241-DAD-BAM Document 157 Filed 01/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                       Case No. 1:16-cr-00174-DAD-BAM

12                 Plaintiff,

13          v.

14   DEVONE JOHNSON,

15                 Defendant.

16   UNITED STATES OF AMERICA,                       Case No. 1:20-cr-00241-DAD-BAM
17                 Plaintiff,                        ORDER DISCHARGING ORDER TO
                                                     SHOW CAUSE
18          v.
19   GEOFFREY GUESS,
20                 Defendant.
21

22         On December 15, 2020, at 2:00 p.m., the above referenced cases were on calendar and

23 both defendants were represented by counsel Roger Bonakdar. Court was called at 2:00 p.m. and

24 Mr. Bonakdar was not present. Mr. Bonakdar appeared late for calendar and refused to turn on

25 his video because he was not appropriately dressed for court. On December 16, 2020, an order

26 was filed ordering counsel Roger Bonakdar to show cause why monetary sanctions should not
27 issue for the failure to timely appear on the date and time set for the hearing. Counsel was

28 ordered to file a response to the order to show cause by December 21, 2020. At counsel’s


                                                 1
          Case 1:20-cr-00241-DAD-BAM Document 157 Filed 01/06/21 Page 2 of 2


 1 request, an order to show cause informal hearing was held on December 23, 2020. Following the

 2 hearing, an order issued requiring counsel to send a letter of apology to the individuals who were

 3 present at the hearings delayed based upon counsel’s tardiness at which time the order to show

 4 cause would be discharged. The Court has received a letter of apology from Mr. Bonakdar.

 5          Accordingly, the December 16, 2020 order to show cause is HEREBY DISCHARGED.

 6
     IT IS SO ORDERED.
 7

 8 Dated:     January 6, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
